Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 08/03/2022.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
The amendment overcome 112 b rejection in prior office action.
Currently, claims 1-17 and 21-22 are pending in the instant application, and they are under the examination.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016). 
Tyvoll teaches a method that enriches target nucleic acid in a nucleic acid mixture by retaining the target on a target-selective receptor and removes unretained non-target nucleic acids in a microfluidic system (Abstract, col 1 line 64-67). The receptor may be any material that selectively interacts with the target relative to non-target nucleic acids (col 5, line 24-26). The example of receptor includes nucleic acids, base-pairs with target and partially or completely single-stranded nucleic acids (col 5, line 26-32). The receptors may also be at least substantially complementary to the target (col 5, line 2-32). Thus, the receptor is considered as a capture/primer probe. 
With regard to claim 1 method step (a), Tyvoll teaches the method of preselection of target nucleic acid performing in microfluidic system that include introducing nucleic acid mixture into a microfluidic chamber (col 3 line 35-37, col 4 line 45-47, Fig.2), having immobilized receptors on the electrode that can selectively bind to the target (col 3 line 38-41, Fig.3), using more than one electrodes in the chamber (col 4 line 59-62) and ionic strength in the method (col 5 line 59-61).
With regard to claim 1 method step (b-c), Tyvoll teaches the methods of altering conditions that adjust selectivity of the binding of target and the capture probe, and stringency including electric field strength, ionic strength, solvent composition, and temperature (col 5 line 49-65). The method that uses electronic stringency to regulate the binding or separation between the target and the capture probe by controlling voltage or current applied to the electrodes (col 6 line 1-6, Figs. 3-6). 
The method includes removing unretained nucleic acid, weakly bound and/or non-specific bound non-target nucleic acids (col 6 line 18-21). Thus, in the separation process (i.e. denaturation), the hybridized pairs that are either shorter or a particular range of base pair shorter than the full-length of a double stranded capture probe can be denatured in this process. In addition, the specification teaches to perform this process by adjusting the range of denaturing pH conditions (Specification page. 66).
With regard to claim 1 method step (d), Tyvoll teaches the method of adjusting binding and separation by altering the conditions (i.e. the stringency described above) provides enriched target nucleic acid by remaining bound to the capture-probe on the electrode (col 5 line 49 to col 6 line 10). Tryvoll further teaches that method steps of binding and separation can be performed cyclically and repeatedly. For example, performing step 48-54 (see col 7 line 53-60. Figure 2). 
Tyvoll teaches controlling voltage to regulate the receptor and target binding and separation (col 6 line 1-6, Figs. 3-6). 
Tyvoll teaches the number of complementary base pairs denatured during the modulating step is selected from a range of 1-20, 1-15, 1-10, or 1-5 base pair double-strands. [e.g. the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (col 6 line 23-30)]. This indicates denaturing the number of complementary base pairs during the process at the minimum of one base pair double strands. 
With regard to the limitation of “multiple cycles of modulation are performed on the entire nucleic acid-containing sample while it is inside the fluid chamber”, Tyvoll teaches that the nucleic acid mixture (e.g. a sample) have a volume that is substantially larger than the volume of preselection chamber (where the electrode is and the reaction takes place), thus, the method steps of enriching nucleic acid in the mixture is performed cyclically (e.g. steps 48–54 of method 42 may be performed repeatedly on sequential volumes of mixture 60 held by chamber 64. Steps 48–54 may be performed in coordination with flow of mixture 72 through preselection chamber 64) (see Figures 1-3, col 7 line 53-60, also see col 18 line 59-65). However, Tyvoll et al. does not teach repeating the denaturing and annealing on the same sample volume. 
Tyvoll does not describe the method of controlling voltage to adjust pH changes in regulating binding or denaturing of the capture probe and target nucleic acid. 
Tyvoll does not teach performing multiple cycles of modulation on the entire nucleic acid-containing sample while it is inside the fluid chamber, although the teachings of Tyvoll shows performing cycles of modulating on sequential volumes of the sample in enriching the nucleic acid, as described above.
With regard to the limitation of the method of controlling voltage to adjust pH changes in regulating binding or denaturing of the capture probe and target nucleic acid, Ortac and Esener teach the method of regulating annealing and denaturing of nucleic acid strand to its complementary strand by adjusting pH level generated by electric field changes (para 0006, claim 1-3). The reference teaches performing providing suitable electric fields for “binding” and “denaturing” in hybridization process in PCR cycling including providing a third electric field between the electric fields used for “binding and denaturing” (para 0006, claim 1-3). The method also includes performing a number of desired repeated cycling of (e.g. performing binding-denaturing- binding) (para 0043). The reference further teaches generating different pH based on applied voltages to the electrodes (e.g. generating pH levels of annealing and denaturing) (para 0040). Thus, the teachings of Ortac and Esener show acquiring desired pHs via changing voltages and having multiple cycles of binding-denaturing and modulating in between nucleic acid strand and its complementary strand during hybridization process in the method.
With regard to the limitation of performing multiple cycles of modulation on the entire nucleic acid-containing sample while it is inside the fluid chamber, Makrigiorgos teaches a method for enriching a target sequence through a series of method steps as described below (see para 0024-0029, 0002, 0016, 0080, 0159-0161, 0186-0187; also see 0041-0045, 0060-0066, claims 1-2, claims 41-42). 
The method comprises 
(a) subjecting a reaction mixture (e.g. a sample) suspected of having a target sequence (that is part of a target sequence duplex) (e.g. variant DNA sequence) and a reference sequence (that is part of a reference sequence duplex) (e.g. non-variant sequence) to a first denaturing temperature that is above the melting temperature (Tm) of the duplexes for a period of time to permit the denature of the target sequence duplexes and reference sequence duplexes in the reaction mixture wherein said target sequence is at least 50% homologous to said reference sequence and is amplifiable by the same primer pair as said reference sequence; [This indicates applying a denaturing condition that causes the denaturation of double-stranded nucleic acids including hybridized pairs of nucleic acid sequences in the reaction mixture (see para 0024-0029, 0002, 0016, 0080, 0159-0161).]
(b) reducing the temperature of the reaction mixture so as to permit formation of target strand/reference strand duplexes; [This shows applying annealing condition to the reaction mixture to cause annealing of complementary base pairs between two nucleic acid sequences.]
(c) subjecting said reaction mixture to a temperature that is equal to or higher than the Tm of said reference sequence duplex for a time tp (tp is the preferential denaturation time) causing the preferential denaturation of the target strand/reference strand duplexes of step (b) relative to reference sequence duplexes, to form denatured target strands; [This shows applying a precise denaturing condition that causes preferential denaturation of the hybridized pairs of nucleic acids sequences that are either a particular number of base pairs shorter or a particular range of base pair shorter than the full length of a double-stranded reference sequence to form denatured target nucleic acid strands]
(d) reducing the temperature of the reaction mixture so as to permit said primer pair to anneal to said target strands; [This shows applying annealing temperature to the reaction mixture to cause annealing of complementary base pairs between target nucleic acid sequences and capture/primer probe.]
(e) extending said primer pair so as to enrich said target sequence relative to said reference sequence.
Thus, the method steps (a-d) show performing cycles of modulation (i.e. modulating temperature between the annealing temperature and denaturing temperature) on the entire reaction mixture (i.e. entire nucleic acid-containing sample). Makrigiorgos teaches repeating certain method steps, for example, repeating method steps (a-e) or (c-e) (see claims 1-2). Makrigiorgos further teaches that the steps of the method are generally repeated for multiple cycles in order to get sufficient amplification of the target and reference sequences (e.g. 5-40 cycles) (see para 0187). Makrigiorgos also teaches that the optimal number of cycles can be determined by one of ordinary skill in the art (para 0187). In one embodiment, Makrigiorgos teaches the method of enriching a target sequence in a series of method steps including repeating the method steps (b-d) for 2-40 times (i.e. annealing-denaturing-annealing) (see below, claims 41-42, para 0060-0071). 

    PNG
    media_image1.png
    680
    518
    media_image1.png
    Greyscale

Makrigiorgos further teaches enriching nucleic acid regions of interest by contacting the nucleic acids with a plurality of capture oligonucleotides that bind to different regions of interest, permitting binding of the capture oligonucleotides to the regions of interest, and isolating the capture oligonucleotides with the regions of interest bound thereto from remaining nucleic acids, whereas the capture oligonucleotides are attached to a surface (see para 0083). Makrigiorgos teaches performing the method on a solid surface or micro-chambers or microdroplets or a semi-conductor surface; and using microfluidic device (para 0080, para 0204, para 0235-0237, para 0240). The reference sequence can be a capture sequence (see para 0090-0093, 0205). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method taught by Tyvoll for target nucleic acid enriching, with the methods of Ortac and Esener and Makrigiorgos.
The teachings of Makrigiorgos show the methods in enriching target nucleic acid in a sample through a series of method steps comprising multiple cycles of denaturing and annealing reactions of target nucleic acid sequence and reference nucleic acid sequence (e.g. capture sequence) to have a sufficient amount of enriched target nucleic acids from the entire sample on a solid surface in the process, while the collected enriched target nucleic acid would remain on the surface. It would have been obvious to one of ordinary skill in the art to have applied repeating the cycles of denaturing and annealing reactions of target nucleic acid sequence and the capture probe for the entire sample in view as demonstrated by of Makrigiorgos, in the method as taught by Tyvoll, in order to get sufficient amount of the products from the reactions via optimal numbers of the cycles (see para 0187,089, and 0195 of Makrigiorgos). The ordinary artisan would have had more than a reasonable expectation of success of enriching the target nucleic acid from the entire sample in the chamber of the microfluidic device by Tyvoll. The artisan would have recognized that applying the known technique to the known method would have yielded predictable results, leading to the improvements to achieving a sufficient amount of enriched target nucleic acid through applying repeating the cycles of denaturing and annealing reactions of target nucleic acid sequence in a chamber (e.g. concentration chamber) of a microfluidic device in the method of Tyvoll. 


  Furthermore, the teachings of Makrigiorgos also provide an approach to adjust the condition (i.e. temperature) in creating preferential denaturation of targeted double stranded nucleic acid pairs, as described above. Ortac and Esener teach the method of applying voltage on electrode (e.g. applying electric field) to generate different pH levels of electrolytic fluid in regions approximate the electrode pairs, in particular. Ortac and Esener further teaches enabling binding or denaturation of corresponding segment of nucleic acid strands based on pH changes (para 41 middle). The teachings of Tyvoll include altering conditions for denaturing and annealing in enriching target nucleic acid on the electrode that adjust selectivity of the binding of target and the capture probe, and stringency including electric field strength, ionic strength, solvent composition, and temperature (col 5 line 49-65, see above). Additionally, Tyvoll teaches performing the enriching method on the electrode where capture probes are attached. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have applied the method of cycling annealing and denaturing via adjusting the condition (i.e. pH) generated using the electric field, as taught by Ortac and Esener, in the method of Tyvoll and Makrigiorgos, in order to allow a better reaction control as compared to thermal cycling (see col 3 line 20-25, col 5 line 18-26). The ordinary artisan would have had more than a reasonable expectation of success in enriching the target nucleic acid from the entire sample via repeated cycles of annealing-denaturing of target nucleic acid and capture probe by optimizing the condition for the reaction via applying the electronic stringency [i.e. electric field strength (voltage) and ionic strength (pH), as taught by Tyvoll], for example using different voltage to adjust pH in view as demonstrated by Ortac and Esener. Furthermore, the skilled artisan would have found it obvious to have applied the method of repeating the cycles of annealing-denaturing process via changing the electrical field to collect target nucleic acid from entire sample on the electrode. The artisan would have recognized that applying the known technique to the known method would have yielded predictable results, leading to the improvements to achieving a sufficient amount of enriched target nucleic acid through a better reaction control process. 
With regard to claim 3, Tyvoll teaches that the target-nucleic acid is detected by a method selected from the group consisting of: direct detection, PCR, combinations of ligation and PCR, and amplification followed by a detection step, labelled probes, and intercalating fluorescent dye (col 27 line 63 to col 28 line 31, and col 14 line 23-30).
With regard to claim 4, the claim recites that material not bound to the capture-probe from the nucleic acid-containing sample is washed away prior to detection. Tyvoll teaches that unretained nucleic acids are removed after the target is selectively retained by the receptor (col 6 line 6-7, Fig.2, claim 1). The enriching method includes washing the enriched targets to remove weakly bound and/or nonspecifically bound non-target nucleic acids (col 6 line 18-21, Fig.2) prior to detection (col 34 claim 6). 
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013) and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1,3 and 4, further in view of  Xpert (Xpert® Xpress SARS-CoV-2, Instructions for use, GeneXpert, Cepheid Innovation, 302-3562, Rev A  March 2020:p 1-22). 
The teachings of Tyvoll, in view of Ortac and Esener, and Makrigiorgos, as they apply to claim 1, from which claim 2 depends, as given previously in this office action, are fully incorporated here. 
 	With regard to claim 2, the claim recites that the target-nucleic acid is SARS-COV2.  Xpert teaches the method for detection RNA from SARS-COV2 by nucleic acid amplification reaction using primers and probes (p.4 para 2 and para 6). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos for target nucleic acid enriching, to have included detection of SARS-COV2, as taught by Xpert . Xpert also provides the type of biological specimen which is established for practicing the method (e.g. nasopharyneal swab specimens) (p. 15). Additionally, Tyvoll teaches the method for analyzing a target nucleic acid (col 1 line 61-67) including nucleic acid from viruses (col 17 line 17-18, col 30 line 58-61). Thus, it would have been obvious to have enriched a target sequence of SARS-COV2, with the method of enriching target nuclei acid from the viruses, as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos. The skilled artisan would have found it obvious to try enriching target nucleic acid sequence of SARS-COV2 using nasopharyneal swab specimens because the artisan would have had a finite number of predictable detections for the nucleic acid sequence of SARS-COV2 and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp. 

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013) and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1, 3 and 4 above, further in view of Krishnan et al. (Patent No.:US 8,932,815 B2, filed on June 20, 2014) and Gold et al. (Patent No.:US 6,242,246 B1, filed on December 15,1997).
The teachings of Tyvoll, in view of Ortac and Esener, and Makrigiorgos, as they apply to claim 1, from which claim 5 depends, as given previously in this office action are fully incorporated here. 
With regard to claim 5, Tyvoll teaches that the nucleic acid-containing sample is selected from cells, saliva, urine, blood, semen, tissue, cell-lysates, viruses, cellular nucleic acid or genomic nucleic acid (col 31 line 14-27, col 31 line 3-5). In addition, Tyvoll teaches altering conditions (e.g. ionic strength or electrokinetic movement of ions) to adjust selectively or stringency of binding (col 5 line 49-61). Thus, Tyvoll teaches generating pH level via migration of ions in solution. 
Tyvoll, in view of Ortac and Esener, and Makrigiorgos, does not specifically teach the methods of using a voltage at a frequency in particular range or probe density on the electrode. 
Claim 5 recites that the modulating voltages between the annealing-voltage and denaturing- voltage is at a modulation frequency in the range of 0.1 - 1000 Khz. 
Krishnan et al. teaches a method of isolating/quantifying nucleic acid from biological samples sample on a device comprising an array of electrodes which are capable of establishing an electrokinetic field region (col 1 line 27-29 and line 38-60). Krishnan et al. further teaches that an electrokinetic field is produced using an alternating current having a voltage and a frequency 5 Hz to 5,000,000 Hz (i.e. 0.005-5000 Khz) (col 2 line 28-30). 
Furthermore, claim 5 recite that “the density of capture-probes on the electrode is 100 to 1,000,000 oligonucleotide probes per cm2”.
Gold teaches a biochip consisting nucleic acid ligands attached to detect target molecules (col 2 line 15-28). Gold further teaches the method of attaching nucleic acid ligands to the support and the capability of forming probe density around 1000/cm2 (col 9 line 18-21 and col 10 line 22-28). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as taught by Tyvoll, in view of Ortac and Esener , and Makrigiorgos, so as to have employed the voltage and/or frequency taught by Krishnan and the probe density taught by Gold. Krishnan describes the methods of isolating target nucleic acid through electrokinetic field by alternating current using a particular range of frequency. Additionally, Gold teaches the method of detection of target nucleic acids comprising the use of certain number of probe density on a biochip. Thus, it would have been obvious to have tried the method of enriching target nuclei acid taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, with the voltage at a range of frequency as demonstrated by Krishnan, to generate alternative current; and the probe density taught by Gold, in order to have a denser binding probes at defined locations (see col 10 line 4-28 in Gold). The skilled artisan would have found it obvious to try the method of enriching target nucleic acid by applying voltage at a particular range of frequency to get desired current, and using a particular rage of probe density on the electrode to get a better affinity with the target nucleic acid, because the artisan would have had a finite number of predictable results and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1, 3 and 4 above, further in view of Krishnan et al. (Patent No.:US 8,932,815 B2, filed on June 20, 2014). 
 	The teachings of Tyvoll, in in view of Ortac and Esener , and Makrigiorgos, as they apply to claim 1, from which claim 6 depends, as given previously in this office action are fully incorporated here.
With regard to claim 6, the claim recites that the nucleic acid-containing sample is obtained by dielectrophoresis of a cell-lysate. 
Ortac and Esener teach that the method provides smooth integration with dielectrophoresis technique without additional fabrication processes (para 38 lower).	 	However, Tryvoll, in view of Ortac and Esener and Makrigiorgos does not particularly teach obtaining nucleic acid from the sample by dielectrophoresis of a cell-lysate.
Krishnan et al. teaches a technique of performing dielectrophoresis to collect or separate or isolate nucleic acid from cell lysate of the biological samples (col 25 line 23-28, col 2 line 10-20).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, so as to have employed the dielectrophoresis technique taught by Krishnan. Krishnan describes the methods of isolating target nucleic acid through electrokinetic field including the technique of dielectrophoresis to obtain nucleic acid from biological sample. Additionally, Krishnan teaches that dielectrophoresis is used to concentrate cells and/or nucleic acids (e.g. concurrently or at different times) (col25 line 25-28). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have included the methods by Krishnan in the target enriching methods, as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, to obtain the predictable results in enriching target nucleic acid from biological samples and to have the technique of concentrating cells or nucleic acids as required. This combination would have provided a convenient sample preparation process and enabling to collect the nucleic acid from biological sample. One skill in the art could have combined these elements as claimed by known techniques as no change in their respective functions. This combination would yielded predictable result with a reasonable exception of success to one skill in the art.  
 8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1, 3 and 4 above, further in view of Goda (Goda et al. Sensors; 2013; 13: 2267-2278).
	With regard to claim 21, the claim recites “wherein the number of complementary base pairs denatured during the modulating step is selected from a range of 1-20 base pair double-strands for capture-probes or capture/primer probes that are about 20 oligonucleotides or longer; or 1-15, 1-10, or 1-5 base pair double-strands for capture-probes or capture/primer probes that are about 20 oligonucleotides or shorter”.
	This recitation is interpreted as denaturing in the modulating step is for double stranded capture-probes or capture/primer probes, and the length of the capture/primer probes is about 20 oligonucleotides (longer or shorter) (see para 0196-0197 of the disclosure of the specification). Thus, the denaturing is conducted selectively to denature certain number of base pairs in length. The denaturing is conducted selectively from a range of 1-20 base pairs in the double-stranded capture-probes or capture/primer probes that are about 20 oligonucleotides or longer (or) the denaturing is conducted selectively from a range of 1-15, 1-10, or 1-5 base pairs in the double-stranded capture-probes or capture/primer-probes. In this regard, the denaturing will also be applied to the complementary base pairs (e.g. hybridized pairs of the capture probes and target-nucleic acid at such range of the base pairs).  
Tyvoll teaches using a length of six or 20 nucleotides receptor that may be a partially or completely single-stranded nucleic acid in the method (col 5 line 24-48, also see col 14 line 45-47). As described above, the receptor is considered as a capture/primer probe. The teachings of Tyvoll include the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (col 6 line 23-30). Based on the teachings of Tyvoll as described above, one having skill in art would be able to choose the length of the double-stranded capture-probes or capture/primer probes (i.e. the length of 20 oligonucleotides or longer or shorter) and the conditions (see above) for denaturing a range of 1-20 base pairs or 1-15, 1-10, or 1-5 base pairs.
The teachings of Tyvoll, in in view of Ortac and Esener, and Makrigiorgos, as they apply to claim 1, from which claim 21 depends, as given previously in this office action are fully incorporated here.
Tryvoll, in view of Ortac and Esener and Makrigiorgos does not describe using particular length of capture probe, although the teachings of Tryvoll include suggesting a length of six or 20 nucleotides capture/primer probe in the method.  
Goda teaches using probes (e.g. DNA oligomers) that are covalently attached onto the electrodes to capture nucleic acid target in DNA hybridization method (abstract, p 2269 para 2, Table 1, p 2271 figure 1). Furthermore, Goda teaches observing the efficiency of the method using various length of probes in the method [e.g. using DNA probe of 20-mer or peptide nucleic acid (PNA) probes of 15-mer, 20-mer or 22-mer] (p 2272 para 3, p 2273 para 1, Figure 3, Table 1). Thus, the teachings of Goda show that the approach of using short oligomers as capture probes on the electrode for hybridization assays with the target nucleic acid is well-known in the art prior to the effective filling date of the invention. The teachings of Goda also show having increased affinity of the hybridization assays using short DNA probes (e.g. 15-mer DNA probes); and observing the effect of probe lengths on the sensitivity of the DNA sensors (i.e. high sensitivity and selectivity to DNA target) (see p 2272 para 3 through p 2273 para 1, abstract, p 2268 para 3 through p 2269 para 1). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method for target nucleic acid enriching, as taught by Tyvoll in view of Ortac and Esener, and Makrigiorgos, using the particular length of probes attached onto the electrode (e.g. 15 oligonucleotides or 20 oligonucleotides), as taught by Goda. As described above, Tyvoll teaches using a length of six or 20 nucleotides receptor (e.g. capture/primer probe) and a length that allows selective or specific binding in enriching biological agent (e.g. virus) (col 5 line 24-48, also see col 14 line 45-47, col 27 line 25-27). This teachings of Tyvoll is further supported by the teaching of Goda in using the probe lengths between 15-22-mer that dramatically influence on the sensitivity of the PNA and DNA sensors. Thus, it would have been obvious to have used the particular length of probes attached onto the electrode (e.g. 15-20 oligonucleotides), as taught by Goda in the method of Tyvoll in view of Ortac and Esener, and Makrigiorgos, in order to obtain the method that efficiently facilitates the hybridization. In addition, the teachings of Tyvoll include the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (including the suggestion of using certain length of capture/primer probe) (col 6 line 23-30, also see above), thus selectively denaturing a range of 1-20 base pair (or 1-15, 1-10, or 1-5  base pair) using double strands for capture-probes or capture/primer probes that are about 20 oligonucleotide (longer or shorter), is the inherent property of the method, as taught by Tyvoll. Taken together, with the teachings of the cited references, one having skill in art would be able to choose the length of the double-stranded capture-probes or capture/primer probes (i.e. the length of 20 oligonucleotides or longer or shorter) and the conditions (see above) for denaturing a range of 1-20 base pairs or 1-15, 1-10, or 1-5 base pairs.
9.	Claims 7, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001).
With regard to claim 7 (a-d), the teachings of Tyvoll, and Ortac and Esener, and Makrigiorgos, for claim 1 is fully incorporated here. 
With regard to claim 7 (e-f), Tyvoll, and Ortac and Esener, and Makrigiorgos, do not specifically teach the method of elongation synthesis and detection of target nucleic acid. Although, Tyvoll teaches “the bound target-nucleic acid is a template strand for template directed elongation synthesis. [e.g. using target nucleic acid in the amplification process (col 14 line 15-18, Fig.10)]; and Makrigiorgos also teaches the enriched target sequence is further processed for sequencing (e.g. pyrosequencing, Sanger-Dideoxy sequencing) (see para 0038, 0055, 0075, 0187, 0261-0266, 0288).
Rigatti teaches the methods of target nucleic acid enriching on a solid support (para 0003), and solid-phase nucleic acid amplification and sequencing (para. 29 lower and para 34-35).
With regard to claim 7 (e), Rigatti teaches providing an elongation mixture comprising (i) a polymerase enzyme, (e.g. Enzyme, para. 35, and polymerase, para 36 and para 14)
(ii) an ATP regenerating enzyme, (e.g. ATP sulfurylase, para 37)
(iii) a luminescence enzyme, and (e.g. Luciferase, para 37)
(iv) a polymerase-ATP regenerating enzyme-luminescence reagent solution having the components for carrying out template directed elongation synthesis of a growing nucleic acid strand, wherein said reagent solution includes an ATP-regenerating-enzyme-substrate, a luminescence- substrate; and a plurality of types of dNTPs or nucleotide analogs, 
[e.g. providing suitable conditions for extension reactions such as buffers/solutions comprising polymerase, nucleoside triphosphate (e.g. dATP), ribonucleotside triphosphate (e.g. ATP) (para 14); providing nucleic acid chain, sequencing nucleotides, enzymes, fluorescence labels, ATP sulfurylase and luciferase (para. 35)].
 wherein each type of nucleotide analog has a leaving group that is cleavable by the polymerase, wherein the leaving group is cleaved upon polymerase-dependent binding of a respective nucleotide analog to the template strand; 
[e.g. pyrosequencing technique that detects the release of pyrophosphate (PPi) (i.e. leaving group) which is incorporated with nucleotides (para.37).
With regard to claim 7 (e –f), Rigatti does not descriptively teach the process step of cleaving the leaving group by polymerase.
Pfistershammer teaches the methods of identifying a base at a target position in a single stranded sample DNA sequence on solid phase (Abstract, col 4 line 38-46, col 7 line 30-34). The methods include detection of the release of pyrophosphate group (i.e. leaving group) (col 6 line 31-33). 
Pfistershammer teaches performing selective hybridization of the probe to the complementary target nucleic acid and cleaving mismatch nucleic acid by DNA dependent DNA polymerases. Pfistershammer teaches adding deoxynucleotide triphos­phates (dNTPs) in the reaction mix when the enzyme is used because the exonuclease reaction will proceed to some extent even if no mismatch is present in the absence of dNTPs resulting in cleavage of the oligonucleotide probe without the requirement for 3’ mismatch hybridization (col 6 line 20-31). In addition, the unbound probe can be cleaved to release of pyrophosphate in the absence of dNTP (col 6 line 31-33). (Limitations of claim 7 steps e and f).

(f). carrying out nucleic acid elongation synthesis such that one or a plurality of nucleotide analogs are added sequentially to the template strand if the capture/primer- probe hybridizes to the target nucleic acid sequence,  (e.g. see the teachings of Pfistershammer described above)
whereby: 
a) a nucleotide analog associates with the polymerase, (e.g. see the teaching of Pfistershammer above)
b) the nucleotide analog is incorporated on the template strand by the polymerase when the leaving group on that nucleotide analog is cleaved by the polymerase, wherein the leaving group is combined with an ATP-regenerating- enzyme-substrate by the ATP regenerating enzyme yielding ATP, then 
(e.g. see the teaching of Pfistershammer above)
[e.g. The cleavage event is detected though pyrophosphate (col 6 line 45-47); The production of pyrophosphate leaving group can be detected by the method of using  ATP sulfurylase (i.e. ATP regenerating enzyme) including converting pyrophosphate to ATP (col 6 line 56-61)]
c) binding the ATP to a luminescence-enzyme, wherein a luminescence-substrate is catalyzed by the luminescence-enzyme to produce luminescence while regenerating the respective leaving group; and 

(g). detecting light from the luminescence while nucleic acid synthesis is occurring, whereby detection of light indicates the presence of the particular target nucleic acid sequence.

[e.g. The production of pyrophosphate leaving group can be detected by the method of using ATP sulfurylase (i.e. ATP regenerating enzyme) including converting pyrophosphate to ATP (col 6 line 56-61), the ATP is hydrolyzed by the luciferase (i.e. the luminescence-enzyme) to produce light (col 6 line 61-63)]
[e.g. In the presence of DNA polymerase, the 3’ mismatched nucleotide is cleaved from oligonucleotide probe and thereby resulting in the production of pyrophosphate (PPi) (col 8 line 46-51). The signal of extension is detected by the production of PPi that is a by product of the polymerization reaction after adding each deoxynucleotide base. 
PPi is converted to ATP by the enzymatic transfer to PPi to the adenosine 5’ phosphate substrate (i.e. ATP-regenerating- enzyme-substrate) by ATP sulfurylase (i.e. ATP regenerating enzyme) (col 8 line 56-63).  The ATP product is converted to a detectable signals by the action of luciferase. dATP (i.e. luminescence-substrate) can act as a substrate for luciferase (i.e. luminescence-enzyme) (col 8 line 61-67)]. 
Thus, the signal extension detected by light indicate the presence of the particular target nucleic sequence. 
With regard to claim 9, Tyvoll teaches the limitations of the claim. The teachings of Tyvoll for claim 4 are fully incorporated here.
With regard to claims 10-14 and 15, Tyvoll in view of Ortac and Esener, and Makrigiorgos, does not teach the limitations of the claims.
With regard to claim 10, Rigatti and Pfistershammer teach the limitations of the claim (see below).
wherein the leaving group is a pyrophosphate, 
 [e.g. Rigatti (para 37); Pfistershammer (col 6 line 31-33)]
 wherein the luminescence-enzyme is firefly luciferase, 
[e.g. Rigatti (para 37); Pfistershammer (col 8 line 61-67)]
wherein the luminescence-substrate is luciferin, 
[e.g. Pfistershammer (claim 4)]
wherein the polymerase enzyme is selected from DNA polymerase, RNA polymerase or reverse transcriptase, 
[e.g. Rigatti (para 14,36); Pfistershammer (col 6 line 20-31)]
and wherein the ATP regenerating enzyme is selected from ATP Sulfurylase,  
[e.g. Rigatti (para37); Pfistershammer (col 6 line 56-61)]  
With regard to claim 11, Pfistershammer teaches ATP-regenerating enzyme substrate is APS (col 9 line 25-26).
With regards to claim 12, Pfistershammer teaches the leaving group is combined with APS by ATP sulfurylase (col 9 line 25-26).
With regard to claim 13, the types of nucleotide analogs comprise dATP, dTTP, dGTP, dCTP and dUTP are taught by Rigatti (para 14) and Pfistershammer (col 10 Table 2). 
With regard to claim 14, Pfistershammer teaches the method of using probes of any length with the preferable length of less than 1000, 500 or 200 nucleotides and at least 10, 15, 20, 30, 40 or 50 nucleotides in length (col 5 line 46-50).
With regard to claim 16, Pfistershammer teaches using a plurality of polymerase enzymes (col 6 line 20-31).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, so as to have employed solid phase sequencing of nucleic acid as taught by Rigatti, and sequencing nucleic acid and nucleic acid synthesis detection techniques as taught by Pfistershammer. Rigatti teaches the methods of target nucleic acid enriching on a solid support solid-phase nucleic acid amplification and sequencing. Rigatti further teaches detection of nucleic acid synthesis via signals of leaving group. Pfistershammer teaches detecting of leaving group PPi using the enzymes and substrate reactions including nucleotides in details. Pfistershammer teaches generating light signals that is an indicative of nucleic acid synthesis. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have included signal detection and nucleic acid sequencing methods by Rigatti and Pfistershammer in the target enriching methods, as taught by Tyvoll, Ortac and Esener, and Makrigiorgos. One skill in the art could have combined these elements as claimed by known techniques as no change in their respective functions. This combination would yielded predictable results with a reasonable expectation of success to one skill in the art. In addition, the combination would provide a low cost and high throughout detection system for identifying the target nucleic acid. 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), applied to claims 7, 9-14 and 16 above, further in view of Xpert (Xpert® Xpress SARS-CoV-2, Instructions for use, GeneXpert, Cepheid Innovation, 302-3562, Rev A  March 2020:p 1-22). 
The teachings of Tyvoll, and Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, as they apply to claim 7, from which claim 8 depends, as given previously in this office action are fully incorporated here. 
With regard to claim 8, Tyvoll, in view of Ortac Esener, Makrigiorgos, Rigatti and Pfistershammer do not teach the method detection nucleic acid from SARS-COV2.
 	With regard to claim 8, the claim recites that the target-nucleic acid is SARS-COV2. The reference teaches the method for detection RNA from SARS-COV2 by nucleic acid amplification reaction using primers and probes (p.4 para 2 and para 6). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method taught by Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer for target nucleic acid enriching, sequencing and detection, to have included enriching SARS-COV2, as taught by Xpert. Xpert also provides the type of biological specimen which is established for practicing the method (e.g. nasopharyneal swab specimens) (p. 15). Additionally, Tyvoll teaches the method for analyzing a target nucleic acid (col 1 line 61-67) including nucleic acid from viruses (col 17 line 17-18, col 30 line 58-61). Thus, it would have been obvious to have enriched a target sequence of SARS-COV2, with the method of enriching target nuclei acid from the viruses, as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, Rigatti and Pfistershammer. The skilled artisan would have found it obvious to try enriching target nucleic acid sequence of SARS-COV2 using nasopharyneal swab specimens because the artisan would have had a finite number of predictable detection for the nucleic acid sequence of SARS-COV2 and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp.
11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), applied to claims 7, 9-14 and 16  above, further in view of Fontes et al. (BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS;1997; 237: 445–450).
The teachings of Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, as they apply to claim 7, from which claim 15 depends, as given previously in this office action are fully incorporated here.
With regard to claim 15, Tyvoll, in view of Ortac Esener, Makrigiorgos, Rigatti and Pfistershammer do not teach the method comprising adding Coenzyme A in the detection method. 
Fontes teaches a method further comprising adding Coenzyme A to a polymerase-ATP regenerating enzyme-luminescence reagent solution, in a ratio of Coenzyme A to luciferase effective to increase the intensity of signal of an ATP regenerating enzyme/luciferase amplification loop. [e.g. the combination of Coenzyme A (CoA) with the firefly luciferase promote liberation of free luciferase and increasing light yield (Abstract). Firefly luciferase catalyzes the synthesis of a variety dinucleotide polyphosphate (page 445 col 2 para.2 upper]. The effect of CoA on light transmission in the presence of dehydroluciferin is shown in Fig. 4 (page 448)].
Therefore, it would have been obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as taught by Tyvoll, Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer with the method of using Coenzyme A with luciferase, as taught by Fontes. Fontes teaches the observation of increasing light intensity of luciferase enzyme with CoA in reaction with ATP and obtaining positive effect in signal detection. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have added CoA in combination with luciferase for signal detection in the method of detecting the presence of a target nucleic acid sequence in the sample, in order to improve the detection signal by decreasing non-specific background with luciferase alone (para 90). Furthermore, the skilled artisan would have found it obvious to try adding CoA to a polymerase-ATP regenerating enzyme-luminescence reagent solution because the artisan would have had a finite number of predictable results for the method and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp.
12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), applied to claims 7, 9-14 and 16 above, further in view of Krishnan et al. (Patent No.:US 8,932,815 B2, filed on June 20, 2014).
The teachings of Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, as they apply to claim 7, from which claim 17 depends, as given previously in this office action are fully incorporated here.
	With regard to claim 17, Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer do not teach the technique of obtaining the sample by dielectrophoresis of a cell-lysate. Krishnan teaches the technique of dielectrophoresis to obtain nucleic acid from the cell-lysate of biological sample. The teachings of Krishnan in claim 6 (see above) are fully incorporated here. 
Therefore, it would have been obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as taught by Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer with the method of obtaining nucleic acid via dielectrophoresis technique, as taught by Krishnan.  Krishnan describes the methods of isolating target nucleic acid through electrokinetic field including the technique of dielectrophoresis to obtain nucleic acid from biological sample. Additionally, Krishnan teaches that dielectrophoresis is used to concentrate cells and/or nucleic acids (e.g. concurrently or at different times) (col25 line 25-28). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have included the method by Krishnan in the target enriching methods, as taught by Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, to obtain the predictable results in enriching target nucleic acid from biological samples and to have the technique of concentrating cells or nucleic acids as required. This combination would have provided a convenient sample preparation process and enabling to collect the nucleic acid from biological sample. One skill in the art could have combined these elements as claimed by known techniques as no change in their respective functions. 

13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), as applied to claims 7, 9-14 and 16 above, further in view of Goda (Goda et al. Sensors; 2013; 13: 2267-2278).
	With regard to claim 22, which depends from claim 7, the claim recites “wherein the number of complementary base pairs denatured during the modulating step is selected from a range of 1-20 base pair double-strands for capture-probes or capture/primer probes that are about 20 oligonucleotides or longer; or 1-15, 1-10, or 1-5 base pair double-strands for capture-probes or capture/primer probes that are about 20 oligonucleotides or shorter”.
This recitation is interpreted as denaturing in the modulating step is for double stranded capture-probes or capture/primer probes, and the length of the capture/primer probes is about 20 oligonucleotides (longer or shorter) (see para 0196-0197 of the disclosure of the specification). Thus, the denaturing is conducted selectively to denature certain number of base pairs in length. The denaturing is conducted selectively from a range of 1-20 base pairs in the double-stranded capture-probes or capture/primer probes that are about 20 oligonucleotides or longer (or) the denaturing is conducted selectively from a range of 1-15, 1-10, or 1-5 base pairs in the double-stranded capture-probes or capture/primer probes. In this regard, the denaturing will also be applied to the complementary base pairs (e.g. hybridized pairs of the capture probes and target-nucleic acid at such range of the base pairs).  
Tyvoll teaches using a length of six or 20 nucleotides receptor that may be a partially or completely single-stranded nucleic acid in the method (col 5 line 24-48, also see col 14 line 45-47). As described above, the receptor is considered as a capture/primer probe. The teachings of Tyvoll include the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (col 6 line 23-30). Based on the teachings of Tyvoll as described above, one having skill in art would be able to choose the length of the double-stranded capture-probes or capture/primer probes (i.e. the length of 20 oligonucleotides or longer or shorter) and the conditions (see above) for denaturing a range of 1-20 base pairs or 1-15, 1-10, or 1-5 base pairs.
The teachings of Tyvoll, in in view of Ortac and Esener, and Makrigiorgos, Rigatti and Pfistershammer as they apply to claim 7, as given previously in this office action are fully incorporated here.
Tryvoll, in view of Ortac and Esener and Makrigiorgos, Rigatti and Pfistershammer, does not describe using particular length of capture probe, although the teachings of Tryvoll include suggesting a length of six or 20 nucleotides capture/primer probe in the method.  
Goda teaches using probes (e.g. DNA oligomers) that are covalently attached onto the electrodes to capture nucleic acid target in DNA hybridization method (abstract, p 2269 para 2, Table 1, p 2271 figure 1). Furthermore, Goda teaches observing the efficiency of the method using various length of probes in the method [e.g. using DNA probe of 20-mer or peptide nucleic acid (PNA) probes of 15-mer, 20-mer or 22-mer] (p 2272 para 3, p 2273 para 1, Figure 3, Table 1). Thus, the teachings of Goda show that the approach of using short oligomers as capture probes on the electrode for hybridization assays with the target nucleic acid is well-known in the art prior to the effective filling date of the invention. The teachings of Goda also show having increased affinity of the hybridization assays using short DNA probes (e.g. 15-mer DNA probes); and observing the effect of probe lengths on the sensitivity of the DNA sensors (i.e. high sensitivity and selectivity to DNA target) (see p 2272 para 3 through p 2273 para 1, abstract, p 2268 para 3 through p 2269 para 1). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method for target nucleic acid enriching and sequencing, as taught by Tyvoll in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, using the particular length of probes attached onto the electrode (e.g. 15 oligonucleotides or 20 oligonucleotides), as taught by Goda. As described above, Tyvoll teaches using a length of six or 20 nucleotides receptor (e.g. capture/primer probe) and a length that allows selective or specific binding in enriching biological agent (e.g. virus) (col 5 line 24-48, also see col 14 line 45-47, col 27 line 25-27). This teachings of Tyvoll is further supported by the teaching of Goda in using the probe lengths between 15-22-mer that dramatically influence on the sensitivity of the PNA and DNA sensors. Thus, it would have been obvious to have used the particular length of probes attached onto the electrode (e.g. 15-20 oligonucleotides), as taught by Goda in the method of Tyvoll in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer  in order to obtain the method that efficiently facilitates the hybridization. In addition, the teachings of Tyvoll include the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (including the suggestion of using certain length of capture/primer probe) (col 6 line 23-30, also see above), thus selectively denaturing a range of 1-20 base pair (or 1-15, 1-10, or 1-5  base pair) using double strands for capture-probes or capture/primer probes that are about 20 oligonucleotide (longer or shorter), is the inherent property of the method, as taught by Tyvoll. Taken together, with the teachings of the cited references, one having skill in art would be able to choose the length of the double-stranded capture-probes or capture/primer probes (i.e. the length of 20 oligonucleotides or longer or shorter) and the conditions (see above) for denaturing a range of 1-20 base pairs or 1-15, 1-10, or 1-5 base pairs.
Response to the Arguments
14.	The response traverses the rejection on pages 9-17 of the remarks received on 08/03/2022.
The main responses are directed to the rejection of independent claim 1 (with claims 3-4), Tyvoll in view of Ortac and Esener, Makrigiorgos. 
(A) The response asserts the teachings of Tyvoll do not teach performing multiple cycles of modulation (e.g. binding-separation-binding-separation) on the entire nucleic acid-containing sample while it is inside the fluid chamber (page 10 para 2-3, and page 12 para 2); and the teachings of Tyvoll for not performing multiple cycles of voltage modulation (to adjust pH changes) (see page 10 para 1, page 11 para 2).
The response asserts Tyvoll only describes a single binding and release of the nucleic acid, and not multiple cycles of annealing and denaturation OR only describes repeated binding and release in a specific context where the sample volume is larger than the volume of the pre-selection chamber (page 10 para 2 of the remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response asserts ““the Office Action does not point out a lack of teaching of multiple cycles in Tyvoll.” (see page 11 para 1-2 and page 12 para 1 for more details)
The office action on page 5 expressly states that Tyvoll does not teach performing multiple cycles of modulation on an entire nucleic acid-containing sample while it is inside the fluid chamber. The rejection relies on the teachings of Makrigiogos to provide this element of the claims. 
(B) The response states that the Office Action does not explain how or why the cycling of Ortac would have been applied to the method of Tyvoll (page 11 para 2). The response further argues that one of ordinary skill would not have applied Ortac’s cycling annealing and denaturing in the method of Tyvoll because Ortac does not provide any reason to perform cycling in the nucleic acid purification method of Tyvoll (page 12 para 1).  Applicant argues that use of a multiple cycling for purifying/enriching a target was not disclosed or suggested by Ortac (page 11 para 2). 
The arguments have been reviewed and fully considered but not found persuasive because the rejection does not suggest employing multiple cycles of Ortac in the method of Tyvoll. With regard to the limitation of performing multiple cycles of modulation on entire nucleic acid containing sample while it is inside the fluid chamber, the rejection relies on the teachings of Makrigiogos. 
The rejection only suggests adjusting pH via controlling electric field (voltage) as taught by Ortac in the method of Tyvoll because Ortac teaches applying voltage on electrode to generate different pH levels of electrolytic fluid in regions approximate the electrode pairs, in particular, as discussed in the rejection. In office action (page 15), it clearly cited to have applied the method of adjusting pH using an electric field as taught by Ortac and Esener in the method of Tyvoll in view of Makrigiorgos. Makrigiorgos teaches performing multiple cycles of annealing-denaturing-annealing-denaturing in enriching a nucleic acid sample (see above). 
(C) The response asserts that there would have been no reason to include an amplification procedure of Makrigiorgos in the isolation method of Tyvoll because Tyvoll already includes an amplification procedure downstream of the isolation step; and combining the amplification and isolation by adding cycling to the isolation step would eliminate this capability of Tyvoll (see page 12 para 3, page 13 para 1-2 of the remarks for more details). 
The arguments have been reviewed and fully considered but not found persuasive because the rejection does not suggest to have included amplification procedure of Makrigiorgos in the isolation method of Tyvoll (see combination analysis in page 10-12). 
    The rejection is made to have applied repeating cycles of modulation (annealing-denaturing- annealing) on an entire reaction mixture containing nucleic acid sample as demonstrated by Makrigiorgos in Tyvoll. For example, repeating the method steps (b-d) of Makrigiorgos more than one time because Makrigiorgos teaches repeating multiple cycles of annealing-denaturing- annealing on entire nucleic acid containing sample to enrich nucleic acids (see the rejection page 8).
The response asserts that Tyvoll teaches against the modification proposed in the office action where amplification through cycling is incorporated into the isolation referring to col 3 line 51-57 and col 6 line 34-41 (see page 13 para 1-2 of the remarks). 
The arguments have been reviewed and fully considered but not found persuasive because the rejection does not suggest modifying Tyvoll via combining the amplification and isolation by adding cycling to the isolation step of Tyvoll. Thus, any “teaching away” or “against” from this combination is not relevant to the current rejection which does not state to do this.  
Tyvoll show having an amplification chamber that is separate from a concentration chamber, thus, when enriching is conducted in the concentration chamber the resultant enriched target nucleic acid the chamber could be released to next chamber (e.g. amplification chamber) for next step (see Fig. 11), indicating isolating and amplification processes are not conducted in the same chamber; and performing amplification process as an option after isolating method step (“may be selectively amplified”, see col 6 line 31). Furthermore, the rejection refers to Fig. 3-6 that show enriching nucleic acid in chamber 64 of the microfluidic device (62) using electrode (80) (col 6 line through col 7 line 19).
In col 7, Tyvoll teaches below, indicating to repeat 42 (to repeat enriching process of the mixture for target). 

    PNG
    media_image2.png
    239
    704
    media_image2.png
    Greyscale

When considering the teachings of Tyvoll, any volume within the chamber is “a nucleic acid-containing sample.”  Additionally, the teachings of Tyvoll are inclusive of a situation where a volume (e.g. 2 ml) is not larger than the preselection chamber (e.g. 4 ml).  It would have been obvious for one having skill in the art to have applied repeating the cycles of denaturing and annealing reactions of target nucleic acid sequence and the capture probe on a single “sample” while it is in a fluid chamber as demonstrated by of Makrigiorgos, in the method as taught by Tyvoll, in order isolate sufficient amount of the target molecules from the reactions via optimal numbers of the cycles (see para 0187,089, and 0195 of Makrigiorgos). The result of the suggested modification would be enriching target nucleic acid in an entire sample via performing multiple cycles modulation. In performing enriching/isolating target nucleic acid with a volume not larger than the preselection chamber of Tryvoll, it would have been obvious for the ordinary artisan not to have applied repeating the cycles of denaturing and annealing reactions of target nucleic acid sequence and the capture probe for an entire sample nucleic acid sample in view as demonstrated by of Makrigiorgos, in order to collect increased amount of a target nucleic acid from a clinical sample which is the goal of the method of both Tyvoll and Makrigiorgos (para 0161). 
The artisan would have recognized that applying the known technique to the known method would have yielded predictable results, leading to the improvements to achieving a sufficient amount of enriched target nucleic acid through applying repeating the cycles of denaturing and annealing reactions of target nucleic acid sequence in a chamber (e.g. concentration chamber) of a microfluidic device in the method of Tyvoll. 
Accordingly, the rejection is maintained. 
(D) For rejections of claims 2, and 5-6 (which depend from claim 1) (page 14-15); and claims 7-17 (page 15-16), the response asserts that cited additional reference for each claim does not remedy the arguments directed to Tyvoll in view of Ortac and Esener, Makrigiorgos for claim 1. 
Accordingly, the rejection of all claims is maintained.
15.	 No claims are allowed.   
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                  
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634  

/JULIET C SWITZER/Primary Examiner, Art Unit 1634